EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan Sharpe on 12/3/2021.

The application has been amended as follows: 

In claim 1, line 12, after “distance”, but before the semi-colon, of the memory reader has been inserted.

In claim 21, line 15, after “distance”, but before the semi-colon, of the memory reader has been inserted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1 and 21 (and thus also their dependents): the examiner did not find a teaching or suggestion for the data from the memory to be read at a distance that is equal to or lower than a predetermined maximum wireless reading distance, which is less than a maximum wireless reading distance of the memory reader. While Miller in view of 
The reason for allowance for claim 28 was given in the action dated 8/20/2021
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783